Citation Nr: 1515262	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  06-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation in the amount of $25,614.00, to include validity of the debt.

(The Board notes that the Veteran's appeal regarding service connection and increased rating claims is addressed in a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran has questioned whether the debt was properly created.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Shaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered.  VAOPGCPREC 6-98 (April 24, 1998).  Consequently the Board has recharacterized the issue on appeal to include the validity of the debt.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Veteran noted on his October 2006 VA Form 9 that he did not want a hearing, since then the Veteran has submitted numerous requests for a hearing before a Veterans Law Judge.  The record indicates that the Veteran is incarcerated and that he will continue to be incarcerated for the foreseeable future. 

The Veteran has reported that he is not allowed to go to the Waco RO for a video hearing.  He has requested that he be provided a video hearing at the Amarillo, Texas VA Medical Center (VAMC).  He reports that the Amarillo VAMC has video equipment and that the prison has allowed him to go to the Amarillo VAMC.  The record does reflect that the Veteran has been transported to the Amarillo VAMC for VA medical examinations.  Personnel from the Waco RO contacted the Veteran's prison in April 2014 in an attempt to arrange a hearing for the Veteran.  The prison informed the RO that the Veteran is not allowed to use the video equipment at the prison for a VA hearing.  The prison also informed that RO that the Veteran would not be allowed out of the prison for a VA hearing at any location.   

In June 2014, the Veteran's representative requested that the Veteran's claim be remanded for a videoconference hearing before the Board.  The representative stated that VA has procedures to accommodate incarcerated claimants who request a hearing.  The representative cited the following: Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").

The representative's statement indicates that if it is not feasible for the Veteran to appear for a videoconference hearing, that the DAV wishes to have a videoconference hearing in which the representative alone presents argument to the Board at the hearing.

In case there has been any change in prison policy, the RO should contact the prison one more time to determine whether the Veteran may be provided a Board VA videoconference hearing at the prison, or if not, whether the prison would allow the Veteran to attend a VA videoconference hearing to be held at the Amarillo VAMC.  If the RO determines that it is not feasible for the Veteran to be provided a videoconference hearing, ask the Veteran if he would like his representative to appear alone on his behalf to present argument at a Board videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the Amarillo VAMC.  

If the Veteran's incarceration will prevent his appearance for a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf. 

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i).  The Veteran and his representative should be notified of the time and place to report for the hearing. 

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file. 

3.  Thereafter, the matters on appeal should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




